Citation Nr: 0633968	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  02-14 769	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the left knee disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to 
January 1971.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) at Louisville, Kentucky.  

In October 2004, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  The Board subsequently remanded the case for 
additional development in December 2004; the case has now 
been returned to the Board for appellate review.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's June 2006 Notice 
of Disagreement (NOD) (a VA Form 21-4138 from the appellant 
specifically referring to his disagreement with the RO's 
assignment of an initial ten percent rating for his right 
knee disability).  The Board must therefore remand that issue 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).  That issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no clinical evidence of ankylosis of the left 
knee or of recurrent subluxation or lateral instability; the 
appellant's left knee range of motion is, at worst, from 15 
to 100 degrees with pain, crepitation and bone-on-bone 
arthrosis.

2.  The left knee disability has not presented an unusual or 
exceptional disability picture at any time.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256-5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating claim in correspondence 
dated in April 2002, and January 2005.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In those letters, the RO informed the appellant about what 
the evidence had to show to establish entitlement to an 
increased evaluation for the left knee disability.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA and private medical records were 
obtained and associated with the claims file.  The appellant 
was afforded VA examinations.  He also was afforded a 
videoconference hearing.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The RO apprised the appellant of those elements in 
letters sent in April 2006, and May 2006.  

The appellant was provided with notice as to the clinical 
findings needed for higher evaluations for his left knee 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant presented testimony about the severity of his 
left knee disability during the October 2004 videoconference 
hearing.  He and his representative maintained that the left 
knee disability had worsened, that the appellant had to wear 
a knee brace all the time, that the left knee was unstable, 
that the appellant could not walk even short distances, that 
the appellant could not stoop or bend and that he could not 
sit down or stand up without holding on to something.  

Review of the clinical evidence of record reveals that the 
appellant has reported frequent instability and giving way 
and he has said that he always has pain, fatigue and lack of 
endurance.  He said he experienced flare-ups with weather 
changes and with activity such as standing, driving or with 
exertion.  Clinical findings have included mild swelling and 
mild effusion.  The appellant was noted on many occasions to 
ambulate with an antalgic gait.  There was pain on range of 
motion.  There was medial joint line tenderness.  There was 
crepitation and bone-on-bone arthrosis.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The evidence considered in this 
case included the appellant's testimony at his October 2004 
videoconference hearing; the reports of VA medical 
examinations conducted in February 2000, May 2002, and March 
2005; the treatment reports of various private medical 
providers dated between 1992 and 2003; the reports of VA 
medical treatment dated between January 1998 and August 2004; 
and the various written statements submitted by the appellant 
and his representative.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The knees are considered major joints.  38 C.F.R. § 4.45.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Under Diagnostic Code 
5257, slight recurrent subluxation or lateral instability 
will be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Again, there is no clinical evidence of record demonstrating 
that there is lateral instability or subluxation of the left 
knee.  The clinical evidence of record includes no finding of 
a positive Drawer sign, McMurray sign or Lachman sign.  The 
appellant collateral and cruciate ligaments have never been 
described as unstable.  As reflected in VA treatment reports 
and VA examination reports, no laxity has ever been noted in 
a clinical record.  Therefore, this code is not for 
application.

Normal extension of the knee is to zero degrees and normal 
flexion is 140 degrees.  38 C.F.R. § 4.71a, Plate II.  In 
this case, the medical evidence of record indicates that, at 
worst, the appellant's left knee extension has been limited 
to 15 degrees and his flexion to 100 degrees.  Under 
Diagnostic Code 5260, flexion limited to 60 degrees is rated 
as zero percent disabling; therefore, the appellant would be 
assigned a noncompensable evaluation under this code for his 
limitation to 100 degrees of flexion.  Under Diagnostic Code 
5261, extension limited to 15 degrees is rated as 20 percent 
disabling; the appellant's clinically demonstrated extension 
more closely approximates this level of limitation of 
extension.  A 30 percent evaluation for limitation of motion 
of the knee is assigned where extension is limited to 20 
degrees, but the medical evidence of record does not indicate 
that the appellant's left knee extension is so limited.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

Other factors to consider are the degree of limitation of 
motion that the appellant has, what is expected during flare-
ups or with increased use, and the degree of pain he has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, chronic pain was reported.  No 
muscle atrophy or weakness has been demonstrated in the left 
knee.  There is no clinical evidence of any muscle spasm.  
However, crepitation and bone-on-bone arthrosis were 
demonstrated clinically.  The objective medical evidence 
shows findings of complaints of pain and pain on use.  With 
regard to incoordination or interference with standing or 
weightbearing, the appellant has been noted to have an 
antalgic gait and to walk with a limp.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, bone-on-bone arthrosis, crepitation and pain 
are findings that could limit the appellant's functional 
ability; however, the findings do not more nearly approximate 
a finding of limitation of extension or flexion in the left 
knee to a level that would be in excess of 20 percent.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The clinical 
evidence of record does not contain any findings of laxity or 
instability of the left knee.  Therefore, Diagnostic Code 
5257 is not for application.  Thus, the current 20 percent 
rating for the left knee is based on the functional 
limitations described in the absence of instability and 
subluxation.  In the absence of such additional and separate 
disability, a separate or higher rating is not in order.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint (right or left).  Nor is there any 
medical evidence of ankylosis.  Therefore Diagnostic Codes 
5258 and 5256 are not for application.

It is again noted that the 20 percent rating is assigned 
based on the bone-on-bone arthrosis, crepitation and 
complaints of pain that are evidenced.  No subluxation or 
instability has been demonstrated.  While X-rays have 
confirmed the presence of severe arthritic changes, a 
separate rating would not be warranted in this case because 
the limitation of motion has already been considered in the 
rating assigned.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 20 percent evaluation for the left 
knee disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for a knee disability, but the required manifestations have 
not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
his left knee disability and he has not demonstrated 
excessively frequent treatment for his left knee.  The 
appellant has not offered any objective evidence of any 
symptoms due to the left knee disability that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings needed for the next higher evaluation of 30 
percent are not demonstrated in the evidence of record.  
Also, findings that would support the assignment of another 
separate, compensable evaluation have not been demonstrated.  
Since the preponderance of the evidence is against the 
allowance of an evaluation in excess of 20 percent for the 
appellant's left knee disability, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
appellant's left knee disability is denied.


REMAND

The appellant submitted a timely NOD, in June 2006, in which 
he specifically referred to his disagreement with the RO's 
assignment of only a ten percent initial evaluation for his 
right knee disability.  Because the RO apparently has not yet 
issued an SOC addressing the right knee initial rating issue, 
the Board must remand the issue to the AMC/RO for issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

The AMC/RO should re-examine the 
appellant's claim of entitlement to an 
increased initial evaluation for the 
right knee disability, currently 
evaluated as 10 percent disabling.  If no 
additional development is required, 
including any required notice prescribed 
by current regulations and caselaw, the 
RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29 (2006), unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should that issue be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


